consultanT AGREEMENT This Consultant Agreement ("Agreement") is made and entered into on this 20th day of August, 2010 effective as of August 1, 2010 by and between Abakan Inc., a Nevada based corporation (the "Company"), and Costas Takkas (hereinafter, the "Consultant"). W I T N E S S E T H: WHEREAS, the Consultant has been approved as an Officer of the Company. WHEREAS, the Consultant possesses intimate knowledge of the business and affairs of the Company, its policies, methods and personnel; WHEREAS, the Board of Directors of the Company recognizes that the Consultant will contributed to the growth and success of the Company, and desires to assure the Company of the Consultant's continued expertise and to compensate him therefore; WHEREAS, the Board has determined that this Agreement will reinforce and encourage the Consultant's continued attention and dedication to the Company; WHEREAS, the Consultant is willing to make his services available to the Company and on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and mutual covenants set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are mutually acknowledged, the Company and the Consultant hereby agree as follows: 1.
